Citation Nr: 0804587	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-37 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity as secondary to a 
service-connected diabetes mellitus disability.

2.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity as secondary to a 
service-connected diabetes mellitus disability.

3.  Entitlement to service connection for hypertension as 
secondary to a service-connected diabetes mellitus 
disability.

4.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus.

5.  Entitlement to an effective date earlier than June 30, 
2002, for the award of service connection for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1967 to September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in April and 
September 2004 by the Phoenix, Arizona, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In June 2007, 
the veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.

Although the issue of entitlement to service connection for 
peripheral neuropathy of the right foot was denied in an 
April 1997 rating decision, a claim under a liberalizing 
regulation or change in the law is considered separate and 
distinct from the previously and finally denied claim.  See 
Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 
F.3d 368 (Fed.Cir.1994).  As the present claim for service 
connection for peripheral neuropathy of the right lower 
extremity arose under a claim associated with liberalizing VA 
regulations for presumptive service connection for type II 
diabetes mellitus, the issue is considered to be a new claim.




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record does not demonstrate a present 
peripheral neuropathy of the right lower extremity.

3.  The evidence of record does not demonstrate a present 
peripheral neuropathy of the left lower extremity.

4.  The evidence of record does not demonstrate that the 
veteran's hypertension was incurred during active service nor 
as a result of a service-connected disability.

5.  Diabetes mellitus is manifested by the required use of 
oral hypoglycemic agent and a restricted diet, without 
probative evidence of the need for insulin or the regulation 
of activities, episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, or a 
progressive loss of weight and strength because of the 
disorder.

6.  VA issued liberalizing regulations effective from July 9, 
2001, establishing a presumption of service connection for 
type II diabetes mellitus as a result of herbicide exposure 
in the Republic of Vietnam.

7.  The veteran's claim for entitlement to service connection 
for diabetes mellitus was received by VA on June 30, 2003; 
there is no evidence of any earlier formal or informal claim.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the right lower extremity was 
not incurred in or aggravated by active service nor as a 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1116, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2007).

2.  Peripheral neuropathy of the left lower extremity was not 
incurred in or aggravated by active service nor as a result 
of a service-connected disability.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).

3.  Hypertension was not incurred in or aggravated by active 
service nor as a result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2007).

4.  The criteria for a rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2007).

5.  The criteria for an effective date earlier than June 30, 
2002, for the award of service connection for diabetes 
mellitus have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.114, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in January 2004, March 2004, May 2004, 
July 2004, and July 2005.  Those letters notified the veteran 
of VA's responsibilities in obtaining information to assist 
in completing his claims, identified the veteran's duties in 
obtaining information and evidence to substantiate his 
claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  The veteran has indicated that he receives all of 
his care at VA medical facilities, but has identified no 
specific treatment records that may substantiate his claims.  
Further attempts to obtain additional evidence would be 
futile.  Although the veteran has requested independent or 
non-VA medical examinations due to bias or prejudice by his 
previous examiners, the Board finds no merit to such claims 
based upon the appellate record.  The available medical 
evidence is sufficient for adequate determinations.  There 
has been substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Factual Background

Service medical records are negative for complaint, 
diagnosis, or treatment for peripheral neuropathy of the 
lower extremities or hypertension.  In a September 1969 
report of medical history the veteran denied having ever had 
neuritis or high or low blood pressure.  His September 1969 
separation examination revealed normal clinical evaluations 
of the heart and vascular and neurologic systems.  Records 
show the veteran served in the Republic of Vietnam as a 
personnel specialist and radar operator from October 1968 to 
September 1969.

On VA examination in October 1996 the veteran reported 
complaints including numbness to the middle toe of his right 
foot.  The examiner noted there was no evidence of motor 
deficit, but that there was hyperesthesia to light touch and 
pinprick to the fingers and middle toe of the right foot.  
The diagnosis was possible peripheral neuropathy and possible 
exposure to Agent Orange.  Subsequent electromyography (EMG) 
and nerve conduction studies revealed an essentially normal 
EMG study with no denervation.  The bilateral peroneal, right 
tibial, median, and ulnar nerve conduction velocities were 
also normal.  

In correspondence dated in July 1996 the veteran requested 
entitlement to service connection for peripheral neuropathy 
as a result of Agent Orange exposure.  An April 1997 rating 
decision denied entitlement to service connection for 
peripheral neuropathy of the right foot.  

VA treatment records dated in October 1998 included a 
diagnosis of mild hypertension without opinion as to 
etiology.  A March 2000 report noted diagnoses including non-
insulin dependent diabetes mellitus and hypertension.  His 
weight was 251 pounds (lbs).  The assessment of an April 2000 
examiner was new onset diabetes and a prescription for oral 
medication was provided.  A February 2002 report noted the 
veteran's diabetes mellitus was under poor control and that 
he was to restart medication and receive extensive 
diet/exercise counseling.  His weight was 260 lbs.

In correspondence received by VA on June 30, 2003, the 
veteran requested entitlement to service connection for 
diabetes mellitus.  He stated he had been exposed to Agent 
Orange during service in Vietnam.  

VA diabetes examination in April 2004 noted the veteran had 
been provided a diagnosis of type II diabetes in the year 
2000 and was started on glyburide which he took twice daily.  
The veteran stated he did not routinely use a glucometer to 
check his blood sugar levels.  He also reported he 
experienced some numbness to his bilateral shins and to the 
middle two toes of his right foot.  His weight was 259 lbs.  
A neurologic examination revealed deep tendon reflexes were 
2+ and equal.  There was no evidence of muscle weakness.  
There was an appreciation of pressure, soft touch, sharp 
sensation, and vibration throughout.  Fine fiber testing of 
the feet revealed 7/7 positive responses.  There were good 
dorsalis pedis pulses and posterior tibial pulses with no 
ulcerations on the feet.  A diagnosis of type II diabetes 
mellitus, poorly controlled due to loss of compliance, was 
provided.  The examiner stated there were no cardiac, 
vascular, or neurologic complications.  

VA treatment records dated in April 2004 included diagnoses 
of type II diabetes mellitus under poor control and 
hypertension under poor control.  The examiner noted that the 
veteran had no history of neuropathy, but that hypertension 
had developed.  A May 2004 report noted the veteran's blood 
pressure was too high for a diabetic, but that he was 
resistant to taking medication.  The examiner also noted that 
the veteran was quite concerned with disability and getting 
increases which might be a factor in his resistance to better 
control.  

VA heart examination in May 2004 noted a review of the 
records revealed the veteran had hypertension since 
approximately 1998 and that a diagnosis of type II diabetes 
was established in the year 2000.  The diagnosis was 
hypertension since approximately 1998 or 1999 which was not 
caused by diabetes mellitus.  The examiner also noted there 
were good pedal pulses to the lower extremities without edema 
and that a neurologic examination of the lower extremities 
was normal.  

In his May 2004 notice of disagreement the veteran asserted 
that a rating higher than 20 percent was warranted for his 
service-connected diabetes mellitus.  He claimed he had 
various disorders, including peripheral neuropathy and 
hypertension, as a result of Agent Orange exposure.  He 
reiterated his claims in subsequent statements and asserted 
that VA had the burden of proving that his peripheral 
neuropathy and hypertension were not due to diabetes.  

VA treatment records dated in April 2005 noted the veteran 
had a known history of non-compliance with medical treatment.  
He also reported he would not take any blood pressure 
medicine and was not following any diet modification or 
exercising.  His weight was 263 lbs.  An October 2005 report 
noted a diabetic foot examination was abnormal for 
intermittent numbness to the bilateral toes.  A March 2007 
diabetic foot examination revealed healthy skin without 
ulcers, inflammation, or calluses.  Dorsalis pedis and 
posterior tibialis pulses were palpable.  Monofilament 
testing was normal.  

At his personal hearing in June 2007 the veteran testified 
that he believed an increased rating was warranted for his 
diabetes mellitus because he was exhausted all the time and 
had difficulty working.  He stated that when his blood sugar 
was elevated he became tired and lethargic.  He reported he 
was presently taking oral medication, but that he would 
probably be put on insulin at his next appointment.  He 
stated he had not worked in the past ten years and that he 
had previously been employed as a mechanic and a heavy 
equipment operator.  He stated that he had reported 
complaints including numbness in the toes for approximately 
seven years.  He asserted that an earlier effective date was 
warranted for his diabetes because he had not known he could 
submit a claim for it.

Service Connection Claims
Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including hypertension, become manifest to a degree 
of 10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected, but for acute and 
subacute peripheral neuropathy the disorder must have become 
manifest to a degree of 10 percent of more within a year of 
the last date on which the veteran was exposed to an 
herbicide agent during active service.  See 38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Veterans 
diagnosed with an enumerated disease who, during active 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(i).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2007).  The Court has held 
that when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b); see 71 Fed. Reg. 52744 
(Sept. 7, 2006) (noting the revision was required to 
implement the Court's decision in Allen, 7 Vet. App. 439).  

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).



Analysis

Bilateral Peripheral Neuropathy of the Lower Extremities

Based upon the evidence of record, the Board finds present 
peripheral neuropathy disabilities of the right and left 
lower extremities have not been demonstrated.  A peripheral 
neuropathy disability of the lower extremities was not 
incurred as a result of any established event, injury, or 
disease during active service nor a result of a service-
connected disability.  A disability was not manifest in 
service or within the first post-service year and the 
veteran's subjective complaints of intermittent extremity 
numbness are not shown to be the result of Agent Orange 
exposure nor as secondary to his diabetes mellitus.  The 
findings of the April 2004, May 2004, and March 2007 VA 
medical reports are persuasive that the veteran has no 
present peripheral neuropathy disability.  The April and May 
2004 reports are shown to have been based upon thorough 
examinations of the veteran and review of his medical 
records.  These opinions are also consistent with the October 
1996 EMG findings.  The Court has held that a veteran's 
statements as to subjective symptomatology alone (such as 
pain), without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds by 259 
F.3d 1356 (Fed. Cir. 2001).

Hypertension

The Board also finds the veteran's hypertension was not 
incurred as a result of any established event, injury, or 
disease during active service nor a result of a service-
connected disability.  There is no evidence of hypertension 
in service or within the post-service year.  A review of the 
medical evidence of record shows that the veteran's 
hypertension was manifest in 1998 and that his onset of 
diabetes mellitus was in March 2000.  The record includes no 
competent evidence demonstrating that the veteran's 
hypertension was either incurred or aggravated by his 
diabetes mellitus.  The findings of the April and May 2004 VA 
examination reports are persuasive that the veteran had no 
cardiac or vascular complication as a result of his diabetes 
mellitus and that his hypertension was not caused by diabetes 
mellitus.  

While the veteran may sincerely believe that he has present 
peripheral neuropathy and hypertension disabilities as a 
result of service or his service-connected diabetes mellitus, 
he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the claims for service connection must 
be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.

Increased Rating Claim
Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).

The Court has held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. 
at 126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

791
3
Diabetes mellitus
Ratin
g

Requiring more than one daily injection of 
insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational 
and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either 
progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated
100

Requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications 
that would not be compensable if separately 
evaluated
60

Requiring insulin, restricted diet, and regulation 
of activities
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic 
process under diagnostic code 7913.
Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test 
solely for rating purposes. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).

Analysis

Based upon the evidence of record, the Board finds the 
veteran's service-connected diabetes mellitus is manifested 
by no more than the required use of an oral hypoglycemic 
agent and a restricted diet.  There is no probative evidence 
demonstrating the need for insulin or the regulation of 
activities because of diabetes mellitus.  Nor is there any 
evidence of episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, or a 
progressive loss of weight and strength because of this 
disorder.  The veteran's weight is shown to have been 
relatively stable with no indication of a progressive loss 
and there is no objective evidence of any progressive 
decrease in strength.  Therefore, the Board finds a rating in 
excess of 20 percent is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
veteran's case outside the norm so as to warrant an 
extraschedular rating.  Although the veteran claims he is 
unable to work because of excessive fatigue due to elevated 
blood sugar levels, there is no probative evidence indicating 
he is presently unemployable because of his service-connected 
diabetes mellitus.  The record also shows he stopped working 
several years before this disorder was manifest.  Therefore, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  
The preponderance of the evidence is against the claim.

Earlier Effective Date Claim
Laws and Regulations

The effective date for an award of disability compensation 
based on an original claim for direct service connection, if 
the claim is received within one year after separation from 
service, shall be the day following separation from active 
service or the date entitlement arose; otherwise, and for 
reopened claims, it shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.400 (2007).  VA regulations also provide that the terms 
claim and application mean a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (2007).  Generally, the date of receipt of a claim 
is the date on which a claim, information, or evidence is 
received by VA.  38 C.F.R. § 3.1(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under laws administered by the VA 
from a claimant may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  38 C.F.R. § 3.155(a) (2007).  The Court has 
also held that VA is not required to conjure up issues that 
were not raised by an appellant.  See Brannon v. West, 12 
Vet. App. 32 (1998).

For claims awarded or increased pursuant to a liberalizing 
law, or a liberalizing VA issue, the effective date of such 
award or increase shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the act or administrative issue.  If a claim is reviewed at 
the request of the claimant more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of such request.  38 C.F.R. § 3.114 (2007).

VA regulations establishing a presumption of service 
connection for type II diabetes mellitus are effective from 
July 9, 2001.  See 66 Fed. Reg. 23,166 (May 8, 2001).  VA's 
General Counsel, in a precedent opinion, has held that when a 
new regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  

§3.816 Awards under the Nehmer Court Orders for disability or 
death caused by a condition presumptively associated with 
herbicide exposure. 

(a) Purpose.  This section states effective-date rules 
required by orders of a United States district court in the 
class-action case of Nehmer v. United States Department of 
Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.). 
(b) Definitions. For purposes of this section -- (1) Nehmer 
class member means: (i) A Vietnam veteran who has a covered 
herbicide disease; or (ii) A surviving spouse, child, or 
parent of a deceased Vietnam veteran who died from a covered 
herbicide disease. (2) Covered herbicide disease means a 
disease for which the Secretary of Veterans Affairs has 
established a presumption of service connection before 
October 1, 2002 pursuant to the Agent Orange Act of 1991, 
Public Law 102-4, other than chloracne. Those diseases are: 
(i) Type 2 Diabetes (Also known as type II diabetes mellitus 
or adult-onset diabetes). (ii) Hodgkin's disease. (iii) 
Multiple myeloma. (iv) Non-Hodgkin's lymphoma. (v) Acute and 
Subacute peripheral neuropathy. (vi) Porphyria cutanea tarda. 
(vii) Prostate cancer. (viii) Respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea). (ix) Soft-tissue 
sarcoma (as defined in Sec. 3.309(e)). 
(c) Effective date of disability compensation. If a Nehmer 
class member is entitled to disability compensation for a 
covered herbicide disease, the effective date of the award 
will be as follows: (1) If VA denied compensation for the 
same covered herbicide disease in a decision issued between 
September 25, 1985 and May 3, 1989, the effective date of the 
award will be the later of the date VA received the claim on 
which the prior denial was based or the date the disability 
arose, except as otherwise provided in paragraph (c)(3) of 
this section. A prior decision will be construed as having 
denied compensation for the same disease if the prior 
decision denied compensation for a disease that reasonably 
may be construed as the same covered herbicide disease for 
which compensation has been awarded. Minor differences in the 
terminology used in the prior decision will not preclude a 
finding, based on the record at the time of the prior 
decision, that the prior decision denied compensation for the 
same covered herbicide disease. (2) If the class member's 
claim for disability compensation for the covered herbicide 
disease was either pending before VA on May 3, 1989, or was 
received by VA between that date and the effective date of 
the statute or regulation establishing a presumption of 
service connection for the covered disease, the effective 
date of the award will be the later of the date such claim 
was received by VA or the date the disability arose, except 
as otherwise provided in paragraph (c)(3)of this section. A 
claim will be considered a claim for compensation for a 
particular covered herbicide disease if: (i) The claimant's 
application and other supporting statements and submissions 
may reasonably be viewed, under the standards ordinarily 
governing compensation claims, as indicating an intent to 
apply for compensation for the covered herbicide disability; 
or  (ii) VA issued a decision on the claim, between May 3, 
1989 and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, in which VA denied compensation for a 
disease that reasonably may be construed as the same covered 
herbicide disease for which compensation has been awarded. 
(3) If the class member's claim referred to in paragraph 
(c)(1)or (c)(2) of this section was received within one year 
from the date of the class member's separation from service, 
the effective date of the award shall be the day following 
the date of the class member's separation from active 
service. (4) If the requirements of paragraph (c)(1) or 
(c)(2) of this section are not met, the effective date of the 
award shall be determined in accordance with Sec. Sec. 3.114 
and 3.400. 
(d) Effective date of dependency and indemnity compensation 
(DIC). If a Nehmer class member is entitled to DIC for a 
death due to a covered herbicide disease, the effective date 
of the award will be as follows: (1) If VA denied DIC for the 
death in a decision issued between September 25, 1985 and May 
3, 1989, the effective date of the award will be the later of 
the date VA received the claim on which such prior denial was 
based or the date the death occurred, except as otherwise 
provided in paragraph (d)(3) of this section. (2) If the 
class member's claim for DIC for the death was either pending 
before VA on May 3, 1989, or was received by VA between that 
date and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered herbicide disease that caused the death, the 
effective date of the award will be the later of the date 
such claim was received by VA or the date the death occurred, 
except as otherwise provided in paragraph (d)(3) of this 
section. In accordance with Sec. 3.152(b)(1), a claim by a 
surviving spouse or child for death pension will be 
considered a claim for DIC. In all other cases, a claim will 
be considered a claim for DIC if the claimant's application 
and other supporting statements and submissions may 
reasonably be viewed, under the standards ordinarily 
governing DIC claims, as indicating an intent to apply for 
DIC. (3) If the class member's claim referred to in paragraph 
(d)(1) or (d)(2) of this section was received within one year 
from the date of the veteran's death, the effective date of 
the award shall be the first day of the month in which the 
death occurred. (4) If the requirements of paragraph (d)(1) 
or (d)(2) of this section are not met, the effective date of 
the award shall be determined in accordance with Sec. Sec. 
3.114 and 3.400. 
(e) Effect of other provisions affecting retroactive 
entitlement.  (1) General. If the requirements specified in 
paragraphs (c)(1) or (c)(2) or (d)(1) or (d)(2) of this 
section are satisfied, the effective date shall be assigned 
as specified in those paragraphs, without regard to the 
provisions in 38 U.S.C. 5110(g) or Sec. 3.114 prohibiting 
payment for periods prior to the effective date of the 
statute or regulation establishing a presumption of service 
connection for a covered herbicide disease. However, the 
provisions of this section will not apply if payment to a 
Nehmer class member based on a claim described in paragraph 
(c) or (d) of this section is otherwise prohibited by statute 
or regulation, as, for example, where a class member did not 
qualify as a surviving spouse at the time of the prior claim 
or denial. (2) Claims Based on Service in the Republic of 
Vietnam Prior To August 5, 1964. If a claim referred to in 
paragraph (c) or (d)of this section was denied by VA prior to 
January 1, 1997, and the veteran's service in the Republic of 
Vietnam ended before August 5, 1964, the effective-date rules 
of this regulation do not apply. The effective date of 
benefits in such cases shall be determined in accordance with 
38 U.S.C. 5110. If a claim referred to in paragraph (c) or 
(d) of this section was pending before VA on January 1, 1997, 
or was received by VA after that date, and the veteran's 
service in the Republic of Vietnam ended before August 5, 
1964, the effective date shall be the later of the date 
provided by paragraph (c) or (d) of this section or January 
1, 1997. (Authority: Public Law 104-275, sec. 505) 
(f) Payment of Benefits to Survivors or Estates of Deceased 
Beneficiaries. (1) General. If a Nehmer class member entitled 
to retroactive benefits pursuant to paragraphs (c)(1) through 
(c)(3) or (d)(1) through (d)(3) of this section dies prior to 
receiving payment of any such benefits, VA shall pay such 
unpaid retroactive benefits to the first individual or entity 
listed below that is in existence at the time of payment:  
(i) The class member's spouse, regardless of current marital 
status. Note to Paragraph (f)(1)(i): For purposes of this 
paragraph, a spouse is the person who was legally married to 
the class member at the time of the class member's death.  
(ii) The class member's child(ren), regardless of age or 
marital status (if more than one child exists, payment will 
be made in equal shares, accompanied by an explanation of the 
division). Note to Paragraph (f)(1)(ii): For purposes of this 
paragraph, the term ``child'' includes natural and adopted 
children, and also includes any stepchildren who were members 
of the class member's household at the time of the class 
member's death. (iii) The class member's parent(s), 
regardless of dependency (if both parents are alive, payment 
will be made in equal shares, accompanied by an explanation 
of the division). Note to Paragraph (f)(1)(iii): For purposes 
of this paragraph, the term ``parent'' includes natural and 
adoptive parents, but in the event of successive parents, the 
persons who last stood as parents in relation to the class 
member will be considered the parents. (iv) The class 
member's estate. (2) Inapplicability of certain accrued 
benefit requirements. The provisions of 38 U.S.C. 5121(a) and 
Sec. 3.1000(a) limiting payment of accrued benefits to 
amounts due and unpaid for a period not to exceed 2 years do 
not apply to payments under this section. The provisions of 
38 U.S.C. 5121(c) and Sec. 3.1000(c) requiring survivors to 
file claims for accrued benefits also do not apply to 
payments under this section. When a Nehmer class member dies 
prior to receiving retroactive payments under this section, 
VA will pay the amount to an identified payee in accordance 
with paragraph (f)(1)of this section without requiring an 
application from the payee. Prior to releasing such payment, 
however, VA may ask the payee to provide further information 
as specified in paragraph (f)(3) of this section. (3) 
Identifying payees. VA shall make reasonable efforts to 
identify the appropriate payee(s) under paragraph (f)(1) of 
this section based on information in the veteran's claims 
file. If further information is needed to determine whether 
any appropriate payee exists or whether there are any persons 
having equal or higher precedence than a known prospective 
payee, VA will request such information from a survivor or 
authorized representative if the claims file provides 
sufficient contact information. Before releasing payment to 
an identified payee, VA will ask the payee to state whether 
there are any other survivors of the class member who may 
have equal or greater entitlement to payment under this 
section, unless the circumstances clearly indicate that such 
a request is unnecessary. If, following such efforts, VA 
releases the full amount of unpaid benefits to a payee, VA 
may not thereafter pay any portion of such benefits to any 
other individual, unless VA is able to recover the payment 
previously released.  (4) Bar to accrued benefit claims. 
Payment of benefits pursuant to paragraph (f)(1) of this 
section shall bar a later claim by any individual for payment 
of all or any part of such benefits as accrued benefits under 
38 U.S.C. 5121 and Sec. 3.1000.  
(g) Awards covered by this section. This section applies only 
to awards of disability compensation or DIC for disability or 
death caused by a disease listed in paragraph (b)(2) of this 
section.  
38 C.F.R. § 3.816 (2007).

Analysis

Based upon the evidence of record, the Board finds an 
effective date earlier than June 30, 2002, for the award of 
service connection for diabetes mellitus is not warranted.  
Although the veteran's claim for peripheral neuropathy of the 
right foot due to Agent Orange exposure was denied in April 
1997, there is no evidence of a formal or informal claim for 
diabetes mellitus earlier than June 30, 2003.  In fact, the 
medical evidence demonstrates the veteran's diabetes mellitus 
was first manifest in March 2000 and that his complaints of 
intermittent toe numbness are not related to this disability.  
The veteran's October 1996 claim for foot numbness may not be 
reasonably construed as the same covered herbicide disease 
for which compensation has been awarded.

The Board finds, however, that VA issued liberalizing 
regulations effective from July 9, 2001, establishing a 
presumption of service connection for type II diabetes 
mellitus as a result of herbicide exposure in the Republic of 
Vietnam.  Therefore, under the provisions of 38 C.F.R. 
§ 3.114, benefits for the veteran's claim, which was 
submitted more than one year after the effective date of the 
law or VA issue, may be authorized as effective from the 
presently assigned date of June 30, 2002.  The preponderance 
of the evidence is against his claim for an earlier effective 
date.


ORDER

Entitlement to service connection for peripheral neuropathy 
of the right lower extremity as secondary to a service-
connected diabetes mellitus disability is denied.

Entitlement to service connection for peripheral neuropathy 
of the left lower extremity as secondary to a service-
connected diabetes mellitus disability is denied.

Entitlement to service connection for hypertension as 
secondary to a service-connected diabetes mellitus disability 
is denied.

Entitlement to a rating in excess of 20 percent for diabetes 
mellitus is denied.

Entitlement to an effective date earlier than June 30, 2002, 
for the award of service connection for diabetes mellitus is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


